internal_revenue_service department of the treasury index number washington dc 199907u29 person to contact telephone number efer reply to cc intl br 2-plr-110916-98 date nov legend corp x corp y corp z corp r country a product a year year date o cc intl br 2-plr-110916-98 this is in response to a fetter dated date requesting a ruling regarding the application of the same_country_exception under sec_954 of the internal_revenue_code the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination corp x is a publicly held domestic_corporation corp x and its affiliates are accrual basis taxpayers that use a fiscal_year ending on date corp x and its affiliates manufacture and market product a corp x owns all of the stock of corp y a domestic_corporation prior to date of year corp x also owned all of the stock of corp z a corporation organized under the laws of country a corp y owns all of the stock of corp r a corporation organized under the laws of country a both corp z and corp r are controlled_foreign_corporations cfcs as defined in sec_957 of the code the taxpayer represents that corp z has a substantial part of its assets used in its business located in country a within the meaning of sec_954 and sec_1_954-2 iv of the regulations the taxpayer represents that for valid business reasons it restructured as follows first corp x contributed the stock of corp z to corp y as a capital_contribution on date of year on the same date corp y contributed the stock of corp z to corp r as a capital_contribution these capital contributions were intended to qualify under sec_351 of the code the taxpayer represents that corp y will execute a valid gain_recognition_agreement for the transfers corp z has positive earnings accumulated during a period before the restructuring in the year following the restructuring year corp z is expected to have positive earnings_and_profits in the last month of fiscal_year corp z plans to make a distribution to corp r that will be treated as a dividend under sec_316 of the code the taxpayer seeks a ruling that the distribution to corp r in year will be deemed to come first from year earnings_and_profits to the extent thereof cc intl br 2-plr-110916-98 sec_952 of the code provides that subpart_f_income includes foreign_base_company_income sec_954 provides that foreign_base_company_income includes foreign_personal_holding_company_income sec_954 of the code provides that foreign_personal_holding_company_income includes dividends sec_954 of the code and sec_1_954-2 of the income_tax regulations provide that foreign_personal_holding_company_income does not include dividends and interest if the payor is a corporation that is a related_person with respect to the cfc within the meaning of sec_954 is organized under the laws of the same foreign_country as the recipient cfc and uses a substantial part of its assets in its trade_or_business located in such foreign_country sec_954 of the code provides in part that a person is a related_person with respect to a cfc if such person is a corporation that controls or is controlled by the cfc or that is controlled by the same person or persons that control the cfc control is defined as the ownership directly or indirectly of stock possessing more than percent of the total voting power or value of the stock of the corporation sec_954 of the code and sec_1_954-2 of the regulations provide that dividends will be excluded from foreign_personal_holding_company_income under the exception contained in sec_954 and sec_1_954-2 only to the extent that they are paid out of earnings_and_profits earned or accumulated during a period in which the stock on which the dividends are paid was owned by the recipient cfc directly or indirectly through a chain of one or more subsidiaries each of which meets the requirements of sec_954 and sec_1_954-2 sec_1_954-2 of the regulations also requires that such earnings_and_profits must have been accumulated during a period in which each of the requirements of sec_1 b i a is satisfied by the recipient cfc before the restructuring corp z was not owned directly or indirectly by corp r after the restructuring it is owned directly by corp r thus dividends_paid out of eamings and profits accumulated before the date of the restructuring will not qualify for the exclusion under sec_954 of the code sec_316 provides that except as otherwise provided under the code every distribution is made out of earnings_and_profits to the extent thereof and from the most recently accumulated_earnings_and_profits see also sec_1_316-2 of the regulations based on the facts and representations made it is held that for purposes of cc intl br 2-plr-110916-98 determining whether the distribution from corp z to corp r is paid out of earnings_and_profits earned or accumulated during a period during which the requirements of sec_954 i and c are satisfied the distribution is treated as made from the most recently accumulated_earnings_and_profits no opinion is expressed about whether the dividend to be paid_by corp z to corp r will be paid out of earnings_and_profits earned or accumulated during a period during which the requirements of sec_954 and c of the code are satisfied further no opinion is expressed about whether any other requirements of sec_954 will be satisfied at the time the dividend is paid this ruling is directed only to the taxpayer s requesting it sec_61 j of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant sincerely 2d ma teeo ys e marcus chief branch office of the associate chief_counsel international
